

113 S1549 IS: Stop the Sale of Murderabilia Act of 2013
U.S. Senate
2013-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1549IN THE SENATE OF THE UNITED STATESSeptember 25 (legislative day, September 24), 2013Mr. Cornyn (for himself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend chapter 87 of title 18, United States Code, to end the terrorizing effects of the sale of murderabilia on crime victims and their families.1.Short titleThis Act may be cited as the
			 Stop the Sale of Murderabilia Act of 2013.2.Restrictions on the mailing and delivery
			 privileges of State and Federal prisoners for commercial purposes(a)In generalChapter 87 of title 18, United States Code,
			 is amended by adding at the end the following:1794.Restrictions on the mailing and delivery
				privileges of State and Federal prisoners for commercial purposes(a)In generalExcept as provided in subsection (d), an
				inmate of a prison convicted of a crime of violence who knowingly deposits for
				mailing or delivery, or knowingly causes to be delivered by mail, any property,
				article, or object, with intent that the property, article, or object be placed
				in interstate or foreign commerce, shall be fined under this title and
				imprisoned not less than 6 months and not more than 10 years. Any term of
				imprisonment imposed under this subsection shall run consecutive to any other
				term of imprisonment.(b)Period of limitationsAn indictment for any offense punishable
				under this section may be found at any time without limitation.(c)GuidelinesThe Director of the Bureau of Prisons and
				the head of the department of corrections, or other similar agency, for any
				State may promulgate uniform guidelines to restrict the privileges of any
				inmate of a prison that violates this section.(d)ExceptionAn inmate of a prison may mail or deliver
				or cause to be delivered by mail title to real property, title to motor
				vehicles, or a security if—(1)the mailing or delivery is to satisfy debt
				that is—(A)imposed by law or a court order,
				including—(i)support obligations;(ii)property taxes;(iii)income taxes;(iv)back taxes;(v)a legal judgment, fine, or
				restitution;(vi)fees to cover the cost of incarceration,
				including fees for health care while incarcerated imposed under section 4048;
				and(vii)other financial obligations mandated by law
				or a court order; or(B)incurred through a contract for—(i)legal services;(ii)a mortgage on the primary residence of the
				immediate family of the inmate;(iii)the education or medical care of the inmate
				or a member of the immediate family of the inmate; or(iv)life, health, home, or car insurance;
				or(2)the consent of the inmate is required by
				law to transfer title for real property, a motor vehicle, or security, where a
				person who is not incarcerated in a prison is the owner or a co-owner of that
				real property, motor vehicle, or security.(e)DefinitionsIn this section—(1)the term prison—(A)means a Federal or State correctional,
				detention, or penal facility or any prison, institution, or facility in which
				persons are held in custody by direction of, or pursuant to a contract or
				agreement with, the Attorney General of the United States or a State;
				and(B)does not include a halfway house or
				location where an individual is under home confinement;(2)the term security
				means—(A)a note, stock certificate, treasury stock
				certificate, bond, treasury bond, debenture, certificate of deposit, interest
				coupon, bill, check, draft, warrant, debit instrument (as that term is defined
				in section 916(c) of the Electronic Fund Transfer Act (15 U.S.C. 1693n(c))),
				money order, traveler’s check, letter of credit, warehouse receipt, negotiable
				bill of lading, evidence of indebtedness, certificate of interest in or
				participation in a profit-sharing agreement, collateral-trust certificate,
				pre-reorganization certificate of subscription, transferable share, investment
				contract, or voting trust certificate;(B)a certificate of interest in, certificate
				of participation in, certificate for, receipt for, or warrant or option or
				other right to subscribe to or purchase any item described in subparagraph (A);
				or(C)a blank form of any item described in
				subparagraph (A) or (B); and(3)the terms State and
				support obligation have the meanings given those terms in section
				228..(b)Technical and conforming
			 amendmentThe table of
			 sections for chapter 87 of title 18, United States Code, is amended by adding
			 at the end the following:1794. Restrictions on the mailing and delivery privileges of
				State and Federal prisoners for commercial
				purposes..3.Criminal forfeitureSection 982(a) of title 18, United States
			 Code, is amended by adding at the end the following:(9)The court, in sentencing a defendant
				convicted of an offense under section 1794, or of a conspiracy to commit such
				an offense, shall order that the defendant forfeit to the United States any
				real or personal property—(A)used or intended to be used to commit,
				facilitate, or promote the commission of such offense; and(B)constituting, derived from, or traceable to
				the gross proceeds that the defendant obtained directly or indirectly as a
				result of the
				offense..4.Civil forfeitureAny property subject to forfeiture under
			 section 982(a)(9) of title 18, United States Code, as added by this Act, may be
			 forfeited to the United States in a civil action in accordance with the
			 procedures set forth in chapter 46 of title 18, United States Code.5.Civil remedies(a)In generalAny person aggrieved by reason of conduct
			 prohibited under section 1794 of title 18, United States Code, as added by this
			 Act, may bring a civil action in an appropriate United States district court
			 for the relief described in subsection (b).(b)ReliefIn any civil action brought under
			 subsection (a), the court may award appropriate relief, including—(1)temporary, preliminary, or permanent
			 injunctive relief;(2)compensatory and punitive damages;
			 and(3)the costs of the civil action and
			 reasonable fees for attorneys and expert witnesses.